Cooper, J.,
delivered the opinion of the court.
The land lying north of the railroad right-of-way is not and never has been used by the company in the operation of its road. It is not connected, save by proximity, with that part of the lot used as a depot and its approaches and as residences for the employes of the company. It is not a part of the depot ground in the sense that it is. convenient or necessary to the full use thereof, and while, as we held in Bradley v. V. & M. R. R. Co., 66 Miss. 518, the courts will not rigidly confine the exemption to the land covered by the buildings of the road, or actually and constantly used, it does not follow that land not used, but which may in the future be needed for the operation of the road, is presently exempt from taxation.
There is no merit in the objection that the land was sold for more taxes than was due on it. It was the fault of the company that its exempt lot was not separated from the non-exempt portion in the assessment of the property. In any event, there were some taxes due on the non-exempt lot, and this not having been tendered before sale, it was legally sold. Code 1880, § 525.
Judgment reversed, and cause remanded•
W. L. Nugent, of counsel for appellee, filed a suggestion of error, reviewing at length the questions of law and fact involved in the original argument.

JDenied.